              Case 1:18-cv-05414-RA-KNF Document 184 Filed 10/18/19 Page 1 of 2



                                                                                             Elior D. Shiloh
                                                                                 77 Water Street, Suite 2100
                                                                               New York, New York 10005
                                                                            Elior.Shiloh@lewisbrisbois.com
                                                                                       Direct: 212.232.1362




    October 18, 2019                                                                        File No. 41575.06



   VIA ECF

   Honorable Kevin N. Fox, U.S.M.J.
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007

            Re:       Wedil David v. The Weinstein Company LLC, et al.
                      18 Civ. 5414 (RA)

   Dear Judge Fox:

           We are counsel for Defendant Harvey Weinstein in the above-captioned action. Counsel for
   Plaintiff has taken the position that Defendant is required to engage in a substantive meet and confer at
   this time despite the fact that both Mr. Weinstein and Robert Weinstein’s motions to dismiss are
   pending. Oral argument on those motions is scheduled for November 6 before the Hon. Ronnie Abrams,
   U.S.D.J. It is Mr. Weinstein’s position that a substantive meet and confer is both premature and not
   feasible given that it is presently uncertain what defendants and claims will remain in this case. The
   interests of judicial efficiency, and conservation of the resources of the parties, will be better served by
   commencing discovery once the motions are decided and it is determined what parties and claims will
   be in this case. Forcing the parties to engage in discovery while the scope of this litigation is uncertain
   will only serve to unduly burden defendants. Plaintiff will not suffer any prejudice if discovery does not
   commence until the motions to dismiss are decided. Further, Judge Abrams is set to hear the motions
   shortly. As such, clarity as to the scope of these proceedings is forthcoming. Mr. Weinstein shall abide
   by the direction of this Court with respect to discovery, but respectfully submits that discovery should
   not commence until the pending motions are decided.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA • MARYLAND • MASSACHUSETTS • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK
NORTH CAROLINA • OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • WASHINGTON • WEST VIRGINIA
   4847-0767-8634.1
           Case 1:18-cv-05414-RA-KNF Document 184 Filed 10/18/19 Page 2 of 2
Honorable Kevin N. Fox, U.S.M.J.
Page 2
October 18, 2019




         Thank you for your attention to this matter.

                                                Respectfully submitted,

                                                Elior D. Shiloh
                                                Elior D. Shiloh of
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
EDS

cc:      All counsel of record (via ECF)




4847-0767-8634.1
